Exhibit 10.2

ADE CORPORATION

2000 EMPLOYEE STOCK OPTION PLAN1

 

1. PURPOSES OF THE PLAN

The ADE Corporation 2000 Employee Stock Option Plan is intended to encourage
ownership of shares of the Common Stock of ADE Corporation (the “Company”) by
key employees and consultants of the Company or of its Affiliates in order to
attract such persons, to induce them to work for the benefit of the Company or
of an Affiliate, and to provide additional incentive for them to promote the
long-term success of the Company or of an Affiliate. The Company desires to
reward its key employees and consultants equitably for their service, value, and
commitment to the Company. The Company believes that the Plan will cause
participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s shareholders.

 

2. DEFINITIONS

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in the Plan, have the following meanings:

AFFILIATE means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

BOARD OF DIRECTORS means the Board of Directors of the Company.

CODE means the United States Internal Revenue Code of 1986, as amended.

COMMITTEE means the Compensation Committee of the Board of Directors or any
successor thereto appointed by the Board of Directors pursuant to Section 4
hereof to administer this Plan, or in the absence of any such Committee, means
the full Board of Directors.

COMMON STOCK means shares of the Company’s common stock, $.01 par value.

COMPANY means ADE Corporation, a Massachusetts corporation.

DISABILITY or DISABLED means permanent and total disability as defined in
Section 22(e)(3) of the Code.

EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.

FAIR MARKET VALUE of a Share of Common Stock on a particular date shall be the
mean between the highest and lowest quoted selling prices on such date (the
“valuation date”) on the securities market where the Common Stock of the Company
is traded, or if there were no sales on the valuation date, on the next
preceding date within a reasonable period (as determined in the sole discretion
of the Committee) on which there were sales. In the event that there were no
sales in such a market within a reasonable period, or in the event the Common
Stock of the Company is not traded on any securities market, the Fair Market
Value shall be as determined in good faith by the Committee in its sole
discretion.

ISO means an option intended to qualify as an incentive stock option under Code
Section 422.

--------------------------------------------------------------------------------

1 As amended on September 15, 2004. Changed text appears in italics.



--------------------------------------------------------------------------------

KEY EMPLOYEE means an employee of, or a consultant who is an individual
rendering services to, the Company or an Affiliate (including, without
limitation, an employee who is also serving as an officer or director of the
Company or of an Affiliate), designated by the Committee to be eligible to be
granted one or more Stock Rights under the Plan.

NQSO means an option which is not intended to qualify as an ISO.

OPTION means an ISO or NQSO granted under the Plan.

PARTICIPANT means a Key Employee to whom one or more Stock Rights are granted
under the Plan. As used herein, “Participant” shall include “Participant’s
Survivors” and a Participant’s permitted transferees where the context requires.

PARTICIPANT’S SURVIVORS means a deceased Participant’s legal representatives
and/or any person or persons who acquires the Participant’s rights to a Stock
Right by will or by the laws of descent or distribution.

PLAN means this ADE Corporation 2000 Employee Stock Option Plan, as amended from
time to time.

SHARES means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Section 3 of the Plan. The Shares issued upon exercise of Stock Rights granted
under the Plan may be authorized and unissued shares or shares held by the
Company in its treasury, or both.

STOCK AGREEMENT means an agreement between the Company and a Participant
executed and delivered pursuant to the Plan, in such form as the Committee shall
approve.

STOCK AWARD means an award of Shares or the opportunity to make a direct
purchase of Shares of the Company granted under the Plan.

STOCK RIGHT means a right to Shares of the Company granted pursuant to the Plan
as an ISO, an NQSO, or a Stock Award.

 

3. SHARES SUBJECT TO THE PLAN

The number of Shares subject to the Plan as to which Stock Rights may be granted
from time to time shall be 900,000, plus the number of shares of Common Stock
previously reserved for the granting of options under either the Company’s 1995
Stock Option Plan or 1997 Stock Option Plan which are not granted under either
of those plans or which are not exercised and cease to be outstanding by reason
of cancellation or otherwise, or the equivalent of such number of Shares after
the Committee, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization, or similar transaction in
accordance with Section 16 of the Plan.

If an Option granted hereunder ceases to be “outstanding”, in whole or in part,
the Shares which were subject to such Option shall also be available for the
granting of other Stock Rights under the Plan. Any Stock Right shall be treated
as “outstanding” until such Stock Right is exercised in full or terminates or
expires under the provisions of the Plan, or by agreement of the parties to the
pertinent Stock Agreement, without having been exercised in full.

 

- 2 -



--------------------------------------------------------------------------------

4. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. The Committee shall be
comprised of two or more members of the Board of Directors, all of whom shall be
Non-employee Directors as defined in Rule 16b-3 under the Exchange Act and
“outside directors” as that term is used in Section 162 of the Code and the
regulations promulgated thereunder, or the entire Board of Directors acting as
such a committee. Any provision in this Plan with respect to the Committee
contrary to Rule 16b-3 or Code Section 162 shall be deemed null and void to the
extent permitted by law and deemed appropriate by the Committee. The Committee
may delegate authority to the Chief Executive Officer to grant Stock Rights with
respect to a fixed number of Shares, to be reserved from time to time for such
purpose by vote of the Committee, to Key Employees; provided, however, that no
such delegation shall be permitted with respect to the grant of Stock Rights to
any person who is an officer or director of the Company for purposes of
Section 16(b) of the Exchange Act.

Subject to the provisions of the Plan, the Committee is authorized to:

 

  (a) Interpret the provisions of the Plan or of any Option, Stock Award, or
Stock Agreement and to make all rules and determinations which it deems
necessary or advisable for the administration of the Plan;

 

  (b) Determine which employees and consultants of the Company or of an
Affiliate shall be designated as Key Employees and which of the Key Employees
shall be granted Stock Rights;

 

  (c) Determine the number of Shares and exercise price for which a Stock Right
or Stock Rights shall be granted;

 

  (d) Specify the terms and conditions upon which a Stock Right or Stock Rights
may be granted; and

 

  (e) In its discretion, accelerate the date of exercise of any installment of
any Stock Right; provided that the Committee shall not, without the consent of
the Participant, accelerate the exercise date of any installment of any Option
granted to such Participant as an ISO (and not previously converted into an NQSO
pursuant to Section 18) if such acceleration would violate the annual vesting
limitation contained in Section 422(d) of the Code, as described in paragraph
(b)(3) of Section 6;

provided, however, that all such interpretations, rules, determinations, terms,
and conditions shall be made and prescribed in the context of preserving the tax
status under Code Section 422 of those Options which are designated as ISOs and
shall be in compliance with any applicable provisions of Rule 16b-3 under the
Exchange Act. Subject to the foregoing, the interpretation and construction by
the Committee of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Committee is other than the Board of Directors.

The Committee may employ attorneys, consultants, accountants, or other persons,
and the Committee, the Company, and its officers and directors shall be entitled
to rely upon the advice, opinions, or valuations of such persons. All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon the Company, all Participants, and all
other interested persons. No member or agent of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or grants hereunder. Each member of the Committee
shall be indemnified and held harmless by the Company against any cost or
expense (including counsel fees) reasonably incurred by him or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such member’s own fraud or bad faith.

 

- 3 -



--------------------------------------------------------------------------------

Such indemnification shall be in addition to any rights of indemnification the
members of the Committee may have as directors or otherwise under the by-laws of
the Company, or any agreement, vote of stockholders, or disinterested directors,
or otherwise.

 

5. ELIGIBILITY FOR PARTICIPATION

The Committee shall, in its sole discretion, name the Participants in the Plan,
provided, however, that each Participant must be a Key Employee of the Company
or of an Affiliate at the time a Stock Right is granted. Notwithstanding the
foregoing, the Committee may authorize the grant of a Stock Right to a person
not then an employee of the Company or of an Affiliate; provided, however, that
the actual grant of such Stock Right shall be conditioned upon such person
becoming eligible to become a Participant at or prior to the time of execution
of the Stock Agreement evidencing such Stock Right. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in other grants of Stock Rights.

 

6. TERMS AND CONDITIONS OF OPTIONS

 

  (a) GENERAL. Each Option shall be set forth in writing in a Stock Agreement,
duly executed by the Company and, to the extent required by law or requested by
the Company, by the Participant. The Committee may provide that Options be
granted subject to such conditions as the Committee may deem appropriate,
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto; provided, however, that the
option price per share of the Shares covered by each Option shall not be less
than the par value per share of the Common Stock. Each Stock Agreement shall
state the number of Shares to which it pertains, the date or dates on which it
first is exercisable, and the date after which it may no longer be exercised.
Option rights may accrue or become exercisable in installments over a period of
time, or upon the achievement of certain conditions or the attainment of stated
goals or events. Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Committee providing for certain protections for the Company and its other
shareholders, including requirements that the Participant’s or the Participant’s
Survivors’ right to sell or transfer the Shares may be restricted, and the
Participant or the Participant’s Survivors may be required to execute letters of
investment intent and to acknowledge that the Shares will bear legends noting
any applicable restrictions.

 

  (b) ISOS. In addition to the minimum standards set forth in paragraph (a) of
this Section 6, ISOs shall be subject to the following terms and conditions,
with such additional restrictions or changes as the Committee determines are
appropriate but not in conflict with Code Section 422 and relevant regulations
and rulings of the Internal Revenue Service:

 

  (1) ISO OPTION PRICE: The Option price per Share of the Shares subject to an
ISO shall not be less than one hundred percent (100%) of the Fair Market Value
per share of the Common Stock on the date of grant of the ISO; provided, however
that the Option price per share of the Shares subject to an ISO granted to a
Participant who owns, directly or by reason of the applicable attribution rules
in Code Section 424(d), more than ten percent (10%) of the total combined voting
power of all classes of share capital of the Company or an Affiliate shall not
be less than one hundred ten percent (110%) of the said Fair Market Value on the
date of grant.

 

  (2)

TERM OF ISO: Each ISO shall expire not more than ten (10) years from the date of
grant; provided, however, that an ISO granted to a Participant who owns,
directly or by reason of the applicable attribution rules in Code
Section 424(d), more than ten percent

 

- 4 -



--------------------------------------------------------------------------------

 

(10%) of the total combined voting power of all classes of share capital of the
Company or an Affiliate, shall expire not more than five (5) years from the date
of grant.

 

  (3) LIMITATION ON YEARLY ISO EXERCISABILITY: The aggregate Fair Market Value
(determined at the time each ISO is granted) of the stock with respect to which
ISOs are exercisable for the first time by a Participant in any calendar year
(under this or any other ISO plan of the Company or an Affiliate) shall not
exceed the maximum amount allowable under Section 422 of the Code.

 

  (4) LIMITATION ON GRANT OF ISOS: No ISOs shall be granted after June 21, 2010,
the date which is ten (10) years from the date of the approval of the Plan by
the Board of Directors.

 

  (c) LIMITATION ON NUMBER OF OPTIONS GRANTED. Notwithstanding anything in the
Plan to the contrary, no Participant shall be granted Options in any calendar
year for the purchase of more than 75,000 Shares.

 

7. TERMS AND CONDITIONS OF STOCK AWARDS

Each Stock Award shall be set forth in a Stock Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Stock Agreement shall be in the form approved by the Committee,
with such changes and modifications to such form as the Committee, in its
discretion, shall approve with respect to any particular Participant or
Participants. The Stock Agreement shall contain terms and conditions which the
Committee determines to be appropriate and in the best interest of the Company;
provided, however, that the purchase price per share of the Shares covered by
each Stock Award shall not be less than the par value per Share. Each Stock
Agreement shall state the number of Shares to which the Stock Award pertains,
the date prior to which the Stock Award must be exercised by the Participant,
and the terms of any right of the Company to reacquire the Shares subject to the
Stock Award, including the time and events upon which such rights shall accrue
and the purchase price therefor, and any restrictions on the transferability of
such Shares.

 

8. EXERCISE OF STOCK RIGHTS AND ISSUANCE OF SHARES

A Stock Right (or any part or installment thereof) shall be exercised by giving
written notice to the Company, together with provision for payment of the full
purchase price in accordance with this Section for the Shares as to which such
Stock Right is being exercised, and upon compliance with any other conditions
set forth in the Stock Agreement. Such written notice shall be signed by the
person exercising the Stock Right, shall state the number of Shares with respect
to which the Stock Right is being exercised, and shall contain any
representation required by the Plan or the Stock Agreement.

Payment of the purchase price for the Shares as to which such Stock Right is
being exercised shall be made (i) in United States dollars in cash or by check,
(ii) through delivery of shares of Common Stock already owned by the Participant
not subject to any restriction under any plan and having a Fair Market Value
equal as of the date of exercise to the cash exercise price of the Stock Right,
(iii) at the discretion of the Committee, by any other means, including a
promissory note of the Participant, which the Committee determines to be
consistent with the purpose of this Plan and applicable law, (iv) at the
discretion of the Committee, in accordance with a cashless exercise program
established with a securities brokerage firm and approved by the Committee, or
(v) at the discretion of the Committee, by any combination of (i), (ii), (iii),
and (iv) above. Notwithstanding the foregoing, the Committee shall accept only
such payment on exercise of an ISO as is permitted by Section 422 of the Code.

 

- 5 -



--------------------------------------------------------------------------------

The Company shall reasonably promptly deliver the Shares as to which such Stock
Right was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the delivery of the Shares may be delayed by the
Company in order to comply with any law or regulation which requires the Company
to take any action with respect to the Shares prior to their issuance. The
Shares shall, upon delivery, be fully paid, non-assessable Shares.

 

9. RIGHTS AS A SHAREHOLDER

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise thereof and tender of the full purchase price for the Shares being
purchased pursuant to such exercise and registration of the Shares in the
Company’s share register in the name of the Participant.

 

10. ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS

Stock Rights shall not be transferable by the Participant other than by will or
by the laws of descent and distribution; provided, however, that the designation
of a beneficiary of a Stock Right by a Participant shall not be deemed a
transfer prohibited by this Section. A Stock Right shall be exercisable, during
the Participant’s lifetime, only by such Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment, or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 

11. EFFECT OF TERMINATION OF SERVICE

 

  (a) Except as otherwise provided in the pertinent Stock Agreement or as
otherwise provided in Section 12, 13, or 14, if a Participant ceases to be an
employee of or consultant to the Company and its Affiliates (a “Termination of
Service”) for any reason other than termination “for cause”, Disability, or
death before the Participant has exercised all Stock Rights, the Participant may
exercise any Stock Right granted to him or her to the extent that the Stock
Right is exercisable on the date of such Termination of Service, but only within
a period of not more than three (3) months after the date of the Participant’s
Termination of Service or, if earlier, within the originally prescribed term of
the Stock Right. Notwithstanding the foregoing, except as provided in Section 13
or 14, in no event may an ISO be exercised later than three (3) months after the
Participant’s termination of employment with the Company and its Affiliates.

 

  (b) The provisions of this Section, and not the provisions of Section 13 or
14, shall apply to a Participant who subsequently becomes disabled or dies after
the Termination of Service; provided, however, that in the case of a
Participant’s death within three (3) months after the Termination of Service,
the Participant’s Survivors may exercise the Stock Right within one (1) year
after the date of the Participant’s death, but in no event after the date of
expiration of the term of the Stock Right.

 

  (c) Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s Termination of Service, but prior to the exercise of a Stock
Right, the Committee determines that, either prior or subsequent to the
Participant’s Termination of Service, the Participant engaged in conduct which
would constitute “cause” (as defined in Section 12), then such Participant shall
forthwith cease to have any right to exercise any Stock Right.

 

- 6 -



--------------------------------------------------------------------------------

  (d) Absence from work with the Company or an Affiliate because of temporary
disability (any disability other than a permanent and total Disability as
defined in Section 2 hereof), or a leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, a Termination of Service, except as the Committee may otherwise expressly
provide.

 

  (e) A change of employment or other service within or among the Company and
its Affiliates shall not be deemed a Termination of Service, so long as the
Participant continues to be an employee of or consultant to the Company or any
Affiliate; provided, however, that if a Participant’s employment with the
Company or an Affiliate should cease (other than to become an employee of
another Affiliate or of the Company), then paragraph (a) of this Section 11
shall apply as to any ISOs granted to such Participant.

 

12. EFFECT OF TERMINATION OF SERVICE FOR “CAUSE”

Except as otherwise provided in the pertinent Stock Agreement, in the event of a
Termination of Service of a Participant “for cause,” all outstanding and
unexercised Stock Rights as of the date the Participant is notified his or her
service is terminated “for cause” will immediately be forfeited. For purposes of
this Section 12, “cause” shall include (and is not limited to) dishonesty with
respect to the Company and its Affiliates, insubordination, substantial
malfeasance or nonfeasance of duty, unauthorized disclosure of confidential
information, conduct substantially prejudicial to the business of the Company or
any Affiliate, and termination by the Participant in violation of an agreement
by the Participant to remain in the employ or service of the Company or an
Affiliate. The determination of the Committee as to the existence of cause will
be conclusive on the Participant and the Company. “Cause” is not limited to
events which have occurred prior to a Participant’s Termination of Service, nor
is it necessary that the Committee’s finding of “cause” occur prior to
termination. If the Committee determines, subsequent to a Participant’s
Termination of Service but prior to the exercise of a Stock Right, that either
prior or subsequent to the Participant’s termination the Participant engaged in
conduct which would constitute “cause,” then the right to exercise any Stock
Right shall be forfeited. Any definition in an agreement between a Participant
and the Company or an Affiliate which contains a conflicting definition of
“cause” for termination and which is in effect at the time of such termination
shall supersede the definition in this Plan with respect to that Participant.

 

13. EFFECT OF TERMINATION OF SERVICE FOR DISABILITY

Except as otherwise provided in the pertinent Stock Agreement, in the event of a
Termination of Service by reason of Disability, the Disabled Participant may
exercise any Stock Right granted to him or her to the extent exercisable but not
exercised on the date of Disability. A Disabled Participant may exercise such
rights only within a period of not more than one (1) year after the date that
the Participant became Disabled or, if earlier, within the originally prescribed
term of the Stock Right.

The Committee shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Committee, the cost of which examination shall be paid for by
the Company.

 

14. EFFECT OF DEATH WHILE AN EMPLOYEE

Except as otherwise provided in the pertinent Stock Agreement, in the event of
death of a Participant while the Participant is an employee of or consultant to
the Company or an Affiliate, any Stock Rights granted to such

 

- 7 -



--------------------------------------------------------------------------------

Participant may be exercised by the Participant’s Survivors to the extent
exercisable but not exercised on the date of death. Any such Stock Right must be
exercised within one (1) year after the date of death of the Participant.

 

15. PURCHASE FOR INVESTMENT

Unless the offering and sale of the Shares to be issued upon the particular
exercise of a Stock Right shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “Securities
Act”), the Company shall be under no obligation to issue the Shares covered by
such exercise unless and until the following conditions have been fulfilled:

 

  (a) The person who exercises such Stock Right shall warrant to the Company, at
the time of such exercise or receipt, as the case may be, that such person is
acquiring such Shares for his own account for investment and not with a view to,
or for sale in connection with, the distribution of any such Shares, in which
event the person acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate evidencing the
Shares issued pursuant to such exercise or such grant:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.

 

  (b) The Company shall have received an opinion of its counsel that the Shares
may be issued upon such particular exercise in compliance with the Securities
Act without registration thereunder.

The Company may delay issuance of the Shares until completion of any action or
obtaining of any consent which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws).

 

16. ADJUSTMENTS

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder which have not
previously been exercised in full shall be adjusted as hereinafter provided,
unless otherwise specifically provided in the written agreement between the
Participant and the Company relating to such Stock Right or in any employment
agreement between a Participant and the Company or an Affiliate:

 

  (a) STOCK DIVIDENDS AND STOCK SPLITS. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Stock Right shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination, or stock dividend

 

  (b)

MERGERS OR CONSOLIDATIONS. If the Company is to be consolidated with or acquired
by another entity in a merger, or in the event of a sale of all or substantially
all of the Company’s assets (an “Acquisition”), the Company may take such action
with respect to outstanding Stock

 

- 8 -



--------------------------------------------------------------------------------

 

Rights as the Committee or the Board of Directors may deem to be equitable and
in the best interests of the Company and its stockholders under the
circumstances, including, without limitation, (i) giving the Participant
reasonable advance notice of the pendency of the Acquisition and accelerating
the vesting of the Stock Rights so that they become exercisable in full
immediately prior to the Acquisition, (ii) making appropriate provision for the
continuation of the Stock Rights by substituting on an equitable basis for the
shares then subject to the Options either the consideration payable with respect
to the outstanding shares of Common Stock in connection with the Acquisition or
securities of any successor or acquiring entity, or (iii) giving the Participant
reasonable advance notice of the pendency of the Acquisition and canceling the
Stock Rights effective upon the Acquisition if they are not exercised prior to
the Acquisition.

 

  (c) RECAPITALIZATION OR REORGANIZATION. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in paragraph
(b) of this Section 16) pursuant to which securities of the Company or of
another corporation are issued with respect to the outstanding shares of Common
Stock, a Participant upon exercising a Stock Right shall be entitled to receive
for the purchase price paid upon such exercise the securities he or she would
have received if he or she had exercised such Stock Right prior to such
recapitalization or reorganization.

 

  (d) MODIFICATION OF ISOS. Notwithstanding the foregoing, any adjustments made
pursuant to paragraph (a), (b), or (c) of this Section 16 with respect to ISOs
shall be made only after the Committee determines whether such adjustments would
constitute a “modification” of such ISOs (as that term is defined in
Section 424(h) of the Code) or would cause any adverse tax consequences for the
holders of such ISOS. If the Committee determines that such adjustments made
with respect to ISOs would constitute a modification of such ISOs, it may
refrain from making such adjustments, unless the holder of an ISO specifically
requests in writing that such adjustment be made and such writing indicates that
the holder has full knowledge of the consequences of such “modification” on his
or her income tax treatment with respect to the ISO.

 

17. FRACTIONAL SHARES

No fractional share shall be issued under the Plan, and the person exercising
any Stock Right shall receive from the Company cash in lieu of any such
fractional share equal to the Fair Market Value thereof determined in good faith
by the Board of Directors of the Company.

 

18. CONVERSION OF ISOS INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOS.

Any Options granted under this Plan which do not meet the requirements of the
Code for ISOs shall automatically be deemed to be NQSOs without further action
on the part of the Committee. The Committee, at the written request of any
Participant, may in its discretion take such actions as may be necessary to
convert such Participant’s ISOs (or any portion thereof) that have not been
exercised on the date of conversion into NQSOs at any time prior to the
expiration of such ISOs, regardless of whether the Participant is an employee of
the Company or an Affiliate at the time of such conversion. Such actions may
include, but not be limited to, extending the exercise period or reducing the
exercise price of the appropriate installments of such Options. At the time of
such conversion, the Committee (with the consent of the Participant) may impose
such conditions on the exercise of the resulting NQSOs as the Committee in its
discretion may determine, provided that such conditions shall not be
inconsistent with this Plan. Nothing in the Plan shall be deemed to give any
Participant the right to have such Participant’s ISOs converted into NQSOs, and
no such conversion shall occur until and

 

- 9 -



--------------------------------------------------------------------------------

unless the Committee takes appropriate action. The Committee, with the consent
of the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such termination.

 

19. WITHHOLDING

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“FICA”) withholdings, or other amounts are
required by applicable law or governmental regulation to be withheld from the
Participant’s salary, wages, or other remuneration in connection with the
exercise of a Stock Right or a Disqualifying Disposition (as defined in
Section 20), the Participant shall advance in cash to the Company, or to any
Affiliate of the Company which employs or employed the Participant, the amount
of such withholdings unless a different withholding arrangement, including the
use of shares of the Company’s Common Stock, is authorized by the Committee (and
permitted by law); provided, however, that with respect to persons subject to
Section 16 of the Exchange Act, any such withholding arrangement shall be in
compliance with any applicable provisions of Rule 16b-3 promulgated under
Section 16 of the Exchange Act. For purposes hereof, the Fair Market Value of
any shares withheld for purposes of payroll withholding shall be determined in
the manner provided in Section 2 hereof, as of the most recent practicable date
prior to the date of exercise. If the Fair Market Value of the shares withheld
is less than the amount of payroll withholdings required, the Participant may be
required to advance the difference in cash to the Company or the Affiliate
employer. The Committee in its discretion may condition the exercise of an
Option for less than the then Fair Market Value on the Participant’s payment of
such additional withholding.

 

20. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION

Each Key Employee who receives an ISO must agree to notify the Company in
writing immediately after the Key Employee makes a Disqualifying Disposition of
any Shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired Shares by exercising the
ISO. If the Key Employee has died before such Shares are sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.

 

21. EFFECTIVE DATE; TERMINATION OF THE PLAN

The Plan shall be effective on June 21, 2000, the date it was approved by the
Board of Directors. Stock Rights may be granted under the Plan on and after its
effective date; provided, however, that any such Stock Rights shall be null and
void if the Plan is not approved by the stockholders of the Company within
twelve (12) months after the effective date. The Plan will terminate on June 21,
2010, the date which is ten (10) years from the date of its approval by the
Board of Directors. The Plan may be terminated at an earlier date by vote of the
stockholders of the Company; provided, however, that any such earlier
termination will not affect any Stock Rights granted or Stock Agreements
executed prior to the effective date of such termination.

 

22. AMENDMENT OF THE PLAN

The Plan may be amended by the stockholders of the Company. The Plan may also be
amended by the Board of Directors or the Committee, including, without
limitation, to the extent necessary to qualify any or all outstanding Stock
Rights granted under the Plan or Stock Rights to be granted under the Plan for
favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code, to the extent necessary to ensure the qualification of the Plan under Rule
16b-3 under the Exchange Act, and to the extent necessary to qualify the shares
issuable upon exercise of any outstanding Stock Rights granted, or Stock Rights
to be granted, under the Plan for listing on any national securities exchange or
quotation in any national automated quotation system of securities dealers. Any

 

- 10 -



--------------------------------------------------------------------------------

amendment approved by the Board of Directors or the Committee which is of a
scope that requires stockholder approval in order to ensure favorable federal
income tax treatment for any ISOs or requires stockholder approval in order to
ensure the compliance of the Plan with Rule 16b-3 or Section 162(m) of the Code
shall be subject to obtaining such stockholder approval. No modification or
amendment of the Plan shall adversely affect any rights under a Stock Right
previously granted to a Participant without such Participant’s consent.

In its discretion, the Committee may amend any term or condition of any
outstanding Stock Right, provided (i) such term or condition as amended is
permitted by the Plan, (ii) if the amendment is adverse to the Participant, such
amendment shall be made only with the consent of the Participant, (iii) any such
amendment of any ISO shall be made only after the Committee determines whether
such amendment would constitute a “modification” of any Stock Right which is an
ISO (as that term is defined in Section 424(h) of the Code) or would cause any
adverse tax consequences for the holder of such ISO, and (iv) with respect to
any Stock Right held by any Participant who is subject to the provisions of
Section 16(a) of the 1934 Act, any such amendment shall be made only after the
Committee determines whether such amendment would constitute the grant of a new
Stock Right.

 

23. EMPLOYMENT OR OTHER RELATIONSHIP

Nothing in the Plan or any Stock Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment status of a Participant,
nor to prevent a Participant from terminating his or her own employment, or to
give any Participant a right to be retained in employment or other service by
the Company or any Affiliate for any period of time.

 

24. GOVERNING LAW

This Plan shall be construed and enforced in accordance with the law of the
Commonwealth of Massachusetts.

 

- 11 -